EXHIBIT 10.2

AMENDMENT TO

MILACRON HOLDINGS CORP.

2015 EQUITY INCENTIVE PLAN

THIS AMENDMENT (this “Amendment”) is executed as of July 11, 2019, by an
authorized member of the Board of Directors (the “Board”) of Milacron Holdings
Corp. (the “Company”).

WHEREAS, the Company sponsors the Milacron Holdings Corp. 2015 Equity Incentive
Plan (the “Plan”);

WHEREAS, pursuant to Section 16.2 of the Plan, the Board may from time to time
and in any respect, amend the Plan; provided that such amendment shall not
materially adversely affect any Award theretofore granted without the consent of
the Participant or permitted transferee of the Award; and

WHEREAS, the Board wishes to amend the Plan as set forth below.

NOW THEREFORE:

1.    Capitalized Terms. Capitalized terms used, but not otherwise defined
herein shall have the meaning given to them in the Plan.

2.    Amendment to the Equity Incentive Plan.

 

  (a)

The first clause of the first sentence of Section 12.1 of the Plan is hereby
amended and restated in its entirety as follows:

“Upon the occurrence of a Change in Control, unless otherwise provided in the
Award Agreement, the Committee is authorized to make adjustments to outstanding
Awards as specified in the agreement governing the terms and conditions of the
Change in Control, including without limitation, the following (or any
combination thereof):

 

  (b)

Subsection 12.1(d) of the Plan is hereby amended and restated in its entirety as
follows:

“(d) (i) upon written notice, provide that any outstanding Stock Options and
Stock Appreciation Rights are exercisable during a reasonable period of time
immediately prior to the consummation of the event or such other reasonable
period as determined by the Committee (contingent upon the consummation of the
event), and at the end of such period, such Stock Options and Stock Appreciation
Rights shall terminate to the extent not so exercised within the relevant period
and/or (ii) cancellation of all or any portion of outstanding Awards for fair
value (in the form of cash, Shares, other property or any combination thereof)
as determined in the sole discretion of the Committee.”



--------------------------------------------------------------------------------

  (c)

Subsection 12.1 of the Plan is hereby amended by adding the following sentence
to the end thereof:

“Nothing in this Plan requires that all Awards and/or all Participants be
treated in the same manner in connection with a Change in Control.”

3.    Effect of Amendment. This Amendment shall be effective as of the date this
Amendment is approved by the Board. Except as expressly provided by this
Amendment, the Plan shall remain in full force and effect in accordance with its
terms.

4.    Miscellaneous. This Amendment may be executed in several counterparts (and
may be delivered by means of facsimile or electronic transmission in portable
document format), each of which shall for all purposes be deemed an original,
and all of such counterparts shall constitute one and the same instrument. The
descriptive headings of this Amendment are inserted for convenience only and do
not constitute a part of this Amendment.

[Remainder of Page Left Intentionally Blank; Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Amendment effective as of
the date first written above.

 

MILACRON HOLDINGS CORP. By:   /s/ Thomas J. Goeke Name:   Thomas J. Goeke Its:  
President and Chief Executive Officer